Title: To John Adams from James Simons, 13 October 1800
From: Simons, James
To: Adams, John



Dear Sir
Custom House Charleston October 13th: 1800.

Equally influenced by sentiments of sincere and affectionate gratitude to you for the distinguished mark of your confidence in appointing me the Collector of the Customs for this Port, as from a just sense of your faithful and beneficial services to your Country, I have been induced to publish the small pamphlet which I now do myself the honor to enclose you. While it demonstrates the benefits this Country in particular has derived from Genl Washington’s and your administration, it will also shew you, that ingratitude forms no part of the character of / Your sincere friend / and faithful Hble Servt.

James Simons: